Daniels, J.,
(concurring.) Whether a defense exists to the debts mentioned in the bonds can regularly be only determined on a trial, when the evidence will be directly produced before the court; and to place the demands in the condition in which the trial can be had, the order permitting the bonds to be sued becomes necessary. To prevent the order, the proof should be satisfactory that the bonds have been discharged or satisfied. That degree of proof is in this instance wanting; and leave to sue the bonds should be given. I therefore agree with the opinion of Mr. Justice Ingraham for a reversal of the order.